    Case 2:20-cv-02061-PKH Document 5                  Filed 04/24/20 Page 1 of 3 PageID #: 233



                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

    MANETIRONY CLERVRAIN                                                                      PLAINTIFF

    v.                                    Civil No. 2:20-CV-02061

    RAQUEL WILSON and                                                                     DEFENDANTS
    UNITED STATES OF AMERICA

                                                  ORDER

         This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se. Currently before the Court is Plaintiff’s Complaint (ECF No. 1) and Motion for

Leave to Proceed In Forma Pauperis (ECF No. 2).

                                         A.      IFP Application

         Plaintiff is currently incarcerated and is not eligible to proceed In Forma Pauperis. The

IFP statute, 28 U.S.C. § 1915, contains what has come to be known as the “three strikes rule,”

which provides:

         “In no event shall a prisoner bring a civil action or appeal a judgment in a civil
         action or proceeding under this section if the prisoner has, on 3 or more prior
         occasions, while incarcerated or detained in any facility, brought an action or appeal
         in a court of the United States that was dismissed on the grounds that it is frivolous,
         malicious, or fails to state a claim upon which relief may be granted, unless the
         prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

         Prior to filing this lawsuit in this District, Plaintiff has had more than three cases and

appeals dismissed for failing to state a claim upon which relief may be granted. 1 The three-strikes

rule, therefore, applies to Plaintiff.


1
  See, e.g., Clervrain v. Revell, No. 18-3166, 2019 WL 1058156 (D. Kan. Mar. 6, 2019) (unpublished
opinion); Clervrain v. Coraway, No. 18-11614, 786 F. App’x. 1 (5th Cir. Jul. 31, 2019) (unpublished opinion);
Clervrain v. Stone, No. CV 318-028, 2018 WL 3939323 (S.D. Ga. Aug. 16, 2018) (unpublished opinion); Clervrain
v. Coraway, No. 3:18-CV-0819, 2018 WL 6304411 (N.D. Tex. Dec. 3, 2018) (unpublished opinion).
                                                      1
 Case 2:20-cv-02061-PKH Document 5                 Filed 04/24/20 Page 2 of 3 PageID #: 234



       Nevertheless, Plaintiff may be allowed to proceed IFP if he falls under the “imminent

danger” exception to the three strikes rule. See 28 U.S.C. §1915(g) (providing that three-strikers

should be granted permission to proceed IFP if they are “under imminent danger of serious

physical injury”). The Eighth Circuit has explained that the imminent danger exception to section

1915(g) applies only if the prisoner alleges that he is in imminent danger “at the time of filing”

and that “[a]llegations that the prisoner has faced imminent danger in the past are insufficient.”

Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998). As discussed more fully below, Plaintiff

has not alleged that he is in any danger, much less imminent danger, at the time he filed this suit.

       Accordingly, Plaintiff’s Motion to Proceed IFP (ECF No. 2) is DENIED.

                                   B.      Complaint Screening

       Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

frivolous, malicious, or fail to state a claim upon which relief may be granted; or, (2) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded ... to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Even a pro se Plaintiff




                                                  2
 Case 2:20-cv-02061-PKH Document 5                 Filed 04/24/20 Page 3 of 3 PageID #: 235



must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337

(8th Cir. 1985).

       Plaintiff filed his 212-page Complaint on April 21, 2020. (ECF No. 1). The Complaint is

entitled a MOTION FOR SUPPLEMENTAL INJUSTICE ADVERSELY AFFECTED [“THE

ANTS’S”], AND FOR [“RELATED MATER(S)”] FOR JUSTIFICATION ACT (“TAJA”). The

body of the Complaint is unintelligible and contains no factual allegations. Instead, the text

contains a wide range of random phrases covering such concepts as traffic violations, apartheid,

immigration, genocide, and various international organizations. The introductory sentence to

Plaintiff’s Complaint states that he is “promoting patriotism values” for the benefit of deportable

aliens, first-time offenders, and non-violent offenders. It is impossible to determine what type of

claims Plaintiff is bringing and against whom they are brought. The Court can infer no plausible

claims from Plaintiff’s 212 pages of jabberwocky. See Martin, 780 F.2d at 1337 (“Even a pro se

Plaintiff must allege specific facts sufficient to support a claim.”).

       Accordingly, Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.                      The

dismissal of this action constitutes a “strike” under 28 U.S.C. § 1915(g). The clerk is DIRECTED

to place a § 1915(g) strike flag on the case.

       IT IS SO ORDERED this 24th day of April 2020.


                                                               /s/P. K. Holmes, III
                                                               P. K. HOLMES, III
                                                               U.S. DISTRICT JUDGE




                                                   3
